            Case 6:21-cv-00162-ADA-JCM Document 176 Filed 06/29/21 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Waco
                                             Deficiency Notice


To:             Davis, Paul M.
From:           Court Operations Department, Western District of Texas
Date:           Tuesday, June 29, 2021
Re:             06:21-CV-00162-ADA / Doc # 174 / Filed On: 06/29/2021 09:44 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Dismissal of Defendants must be accomplished via Motion to Dismiss or stipulation of dismissal. As it is
done under Rule 41 the Clerk's office can dismiss without an order BUT Plfs must list by name which Defendants are
to be dismissed. This cannot be left to the discrestion of the Clerk. Please refile as a Motion or Stipulation with
individual names listed for dismissal.
